John I. Purtle, Justice, dissenting. It was clearly prejudicial error for the trial court to have admitted into evidence during the trial-in-chief the statement of a codefendant whose trial had been severed from that of the appellant. It is axiomatic that the statement of a co-conspirator, made during the course of and in furtherance of the conspiracy, may be introduced by the state, under certain circumstances. See ARE 801(d)(2)(v). Moreover, I wholeheartedly agree with the majority that the statement at issue here “was not in any sense [made] during the course of the conspiracy nor in furtherance of it.” Indeed, this “statement” was taken at police headquarters some three and one-half weeks after the commission of the murder and implicated the appellant as well as the declarant. However, to hold that the introduction of a codefendant’s signed “confession” was “harmless error” is almost beyond belief. At trial the state attempted to justify the introduction of the codefendant’s hearsay statement under ARE 801(d)(2). On appeal the state also argues it was admissible under ARE 803(24). The state switched horses in the middle of the stream. We do not allow defendants to do that. I am of the opinion that the codefendant’s statement was not admissible under any rule or precedent. If we are to give ARE 801(d) (2) a practical and literal interpretation, this codefendant’s “confession” is simply not admissible against this appellant. The majority is unable to cite any precedent to support this holding. Conceding that the admission of the codefendant’s statement was error, the majority then sweeps this error under the rug with that catch-all phrase “harmless error.” The appellant had no choice but to take the stand after the state was allowed to introduce the codefendant’s statement. He was deprived of his right to remain silent as provided by the Fifth Amendment, and completely denied any opportunity for confrontation as provided by the Sixth Amendment. Harmless error? Absolutely not. Acts and declarations of a co-conspirator are inadmissible against a codefendant, when such acts or declarations were made in the latter’s absence and after the consummation of the conspiratorial act. McCabe v. State, 149 Ark. 585, 233 S.W. 771 (1921). The practice approved by the majority today cannot stand without weakening many of the rights long thought to have been guaranteed to the citizens of this Republic. The chief constitutional infirmity is quite simply that there was absolutely no opportunity for confrontation. The admission at a joint trial of a codefendant’s statement, implicating another defendant, even though the jury is instructed to disregard the parts implicating the defendant, was ruled unconstitutional and prejudicial in Bruton v. United States, 391 U.S. 123 (1968). The court there stated: We, of course, acknowledge the impossibility of determining whether in fact the jury did or did not ignore Evans’ statement inculpating petitioner in determining petitioner’s guilt. Thereafter, only “Brutonized” statements of codefendants were admitted into evidence against a defendant at a joint trial. The decision in Bruton was recently reaffirmed in Lee v. Illinois, 476 U.S. 530 (1986), where the court stated: Our cases recognize that this truthfinding function of the Confrontation Clause is uniquely threatened when an accomplice’s confession is sought to be introduced against a criminal defendant without the benefit of cross-examination. “Due to his strong motivation to implicate the defendant and to exonerate himself, a codefendant’s statements about what the defendant said or did are less credible than ordinary hearsay evidence.” Bruton v. United States, supra. Thus, in Douglas v. Alabama, 380 U.S. 415, 13 L Ed 2d 934, 85 S Ct 1074 (1965), we reversed a conviction because a confession purportedly made by the defendant’s accomplice was read to the jury by the prosecutor. Over the years since Douglas, the Court has spoken with one voice in declaring presumptively unreliable accomplices’ confessions that incriminate defendants. Our ruling in Bruton illustrates the extent of the Court’s concern that the admission of this type of evidence will distort the truthfinding process. In Bruton, we held that the Confrontation Clause rights of the petitioner were violated when his codefendant’s confession was admitted at their joint trial, despite the fact that the judge in that case had carefully instructed the jury that the confession was admissible only against the codefendant. Even more recently, the fundamental requirements of the Confrontation Clause were again examined in Cruz v. United States, 481 U.S___, 107 S. Ct. 1714 (1987), where Justice Scalia, speaking for the court, stated: In Bruton v. United States, 391 U.S. 123, 20 L Ed 2d 476, 88 S Ct. 1620 (1968), we held that a defendant is deprived of his rights under the Confrontation Clause when his codefendant’s incriminating confession is introduced at their joint trial, even if the jury is instructed to consider that confession only against the codefendant. In Parker v. Randolph, 442 U.S. 62, 60 L Ed 2d 713, 99 S Ct 2132 (1979), we considered, but were unable authoritatively to resolve, the question whether Bruton applies where the defendant’s own confession, corroborating that of his codefendant, is introduced against him. We resolve that question today. The Confrontation Clause of the Sixth Amendment guarantees the right of a criminal defendant “to be confronted with the witnesses against him.” We have held that that guarantee, extended against the States by the Fourteenth Amendment, includes the right to cross-examine witnesses. See Pointer v. Texas, 380 US 400, 404, 13 L Ed 2d 923, 85 S Ct 1065 (1965). Where two or more defendants are tried jointly, therefore, the pretrial confession of one of them that implicates the others is not admissible against the others unless the confessing defendant waives his Fifth Amendment rights so as to permit cross-examination. Needless to say, if a codefendant’s “confession” is not admissible against a defendant at their joint trial, there is simply no justification for admitting a codefendant’s statement at a separate trial. If the United States Supreme Court’s rulings are not binding on this court, then I need write no more.